Exhibit 10.1

 

EIGHTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

 

DATED AS OF OCTOBER 16, 2012

 

Reference is made to that certain LOAN AND SECURITY AGREEMENT dated as of
October 28, 2009 (the “Loan and Security Agreement”), by and between PRIMORIS
SERVICES CORPORATION, a Delaware corporation (the “Borrower”), which has its
chief executive office located at 2100 McKinney Avenue, Suite 1500, Dallas,
Texas 75201, and THE PRIVATEBANK AND TRUST COMPANY, (the “Bank”), whose address
is 120 South LaSalle Street, Chicago, Illinois 60603.  All capitalized terms
used herein without definition shall have the same meanings herein as those
terms have been defined in the Loan and Security Agreement.

 

NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, the Borrower and Bank hereby agree to amend the
Loan and Security Agreement as follows:

 

SECTION A.        AMENDMENT

 

1.             The definition of “Letter of Credit Commitment” in Section 1.1
Definitions is hereby deleted in its entirety and replaced with the following
definition:

 

“Letter of Credit Commitment” shall mean, at any time, an amount equal to Thirty
Million and 00/100 Dollars ($30,000,000.00) which is a sub-limit of Revolving
Loan A.

 

2.             The definition of “Revolving Interest Rate” in Section 1.1
Definitions is hereby deleted in its entirety and replaced with the following
definition:

 

“Revolving Interest Rate” shall mean LIBOR plus 1.50%.

 

3.             The definition of “Revolving Loan A Commitment” in Section 1.1
Definitions is hereby deleted in its entirety and replaced with the following
definition:

 

“Revolving Loan A Commitment” shall mean Thirty Million and 00/100 Dollars
($30,000,000.00).

 

4.             The definition of “Revolving Loan A Maturity Date” in Section 1.1
Definitions is hereby deleted in its entirety and replaced with the following
definition:

 

“Revolving Loan A Maturity Date” shall mean October 26, 2015, unless extended by
the Bank pursuant to any modification, extension or renewal note executed by the
Borrower and accepted by the Bank in its sole and absolute discretion in
substitution for the Revolving Note.

 

--------------------------------------------------------------------------------


 

5.     The definition of “Revolving Loan B Commitment” in Section 1.1
Definitions is hereby deleted in its entirety and replaced with the following
definition:

 

“Revolving Loan B Commitment” shall mean Nineteen Million and 00/100 Dollars
($19,000,000.00) with such commitment decreasing to Five Million and 00/100
Dollars ($5,000,000.00) at December 31, 2012.

 

6.             The definition of “Revolving Loan B Maturity Date” in Section 1.1
Definitions is hereby deleted in its entirety and replaced with the following
definition:

 

“Revolving Loan B Maturity Date” shall mean October 24, 2013, unless extended by
the Bank pursuant to any modification, extension or renewal note executed by the
Borrower and accepted by the Bank in its sole and absolute discretion in
substitution for the Revolving Note.

 

7.             The definition of “Revolving Notes” in Section 1.1 Definitions is
hereby deleted in its entirety and replaced with the following definition:

 

“Revolving Notes” shall mean the Second Amended Revolving Notes.

 

8.             Section 1.1 Definitions is hereby amended by adding the following
definitions in proper alphabetical order:

 

“Guarantor” and “Guaranties” shall mean, respectively, each of and collectively,
the following Persons:  ARB, Inc.; ARB Structures, Inc.; Cardinal
Contractors, Inc.; James Construction Group, LLC; Juniper Rock Corporation;
Onquest, Inc.; Rockford Corporation; Stellaris, LLC; Primoris Energy Services
Corporation; and any other Person signing a Guaranty in the future.

 

“Second Amended Revolving Notes” shall mean the revolving notes, dated as of
October 16, 2012, each in the amount of the Revolving Loan A Commitment and the
Revolving Loan B Commitment and maturing on the Revolving Loan A Maturity Date
and the Revolving Loan B Maturity Date, respectively, duly executed by the
Borrower and payable to the order of the Bank, together with any renewal,
extension, modification or replacement notes executed by the Borrower and
delivered to the Bank and given in substitution therefore.

 

--------------------------------------------------------------------------------


 

9.             Subsection (a) of Section 2.1 Revolving Commitment is hereby
deleted in its entirety and replaced with the following:

 

(a)           Amount.  The amount of the Revolving Commitment is Forty-Nine
Million and 00/100 Dollars ($49,000,000.00) decreasing to Thirty-Five Million
and 00/100 Dollars ($35,000,000.00) at December 31, 2012, but that amount may be
reduced and terminated pursuant to the provisions of this Agreement.  The
Revolving Loan A Commitment is Thirty Million and 00/100 Dollars
($30,000,000.00) with a sub-limit for Letters of Credit equal to the Letter of
Credit Commitment. The Revolving Loan B Commitment is Nineteen Million and
00/100 Dollars ($19,000,000.00) decreasing to Five Million and 00/100 Dollars
($5,000,000.00) at December 31, 2012.

 

10.          The last sentence of Section 2.2 Letters of Credit is hereby
deleted and replaced with the following sentence:

 

The Borrower shall pay the Bank a Letter of Credit Fee of 150 basis points for
Standby Letters of Credit and 125 basis points for Performance Letters of
Credit.

 

11.          The First Amended Revolving Notes are hereby replaced by the Second
Amended Revolving Notes in the forms attached hereto as EXHIBIT A and EXHIBIT B.

 

SECTION B.        NO OTHER CHANGE OF TERMS.

 

Except as amended by the foregoing, no other terms of the Loan and Security
Agreement are in any way changed in this Eighth Amendment to Loan and Security
Agreement and the Loan and Security Agreement shall continue in full force and
effect in accordance with its original terms.  Reference to this specific
Amendment need not be made in the Loan and Security Agreement, or any other
instrument or document executed in connection therewith, any reference in any
such items to the Loan and Security Agreement being sufficient to refer to the
Loan and Security Agreement as amended hereby.

 

SECTION C.        CONDITIONS OF AMENDMENT.

 

Notwithstanding any other provisions of this Eighth Amendment to Loan and
Security Agreement, the Bank shall not be required to continue all or any
portion of the Loans if any of the following conditions shall have occurred:

 

1.             Documents.   The Borrower shall have failed to execute and
deliver or shall have failed to cause to have executed and delivered to Bank any
of the following Documents, all of which must be satisfactory to the Bank and
the Bank’s counsel in form, substance and execution:

 

(a)           Amendment.   Two copies of the Eighth Amendment to Loan and
Security Agreement duly executed by the Borrower, as well as continued
satisfaction of all conditions set forth in the Loan and Security Agreement.

 

(b)           Second Amended Revolving Notes.    One original of each of the
Second Amended Revolving Notes

 

(c)           Reaffirmations of Guaranties and Security Agreements.  Two copies
of the Reaffirmations of Guaranties and Security Agreements duly executed by the
Guarantors.

 

--------------------------------------------------------------------------------


 

(d)           Acknowledgement and Reaffirmation of Subordination Agreement.  Two
copies of the Acknowledgement and Reaffirmation of Subordination Agreement duly
executed by Rockford Corporation as Subordinated Creditor.

 

(e)           Review of Financial Information.   Satisfactory review by the Bank
of the Borrower’s audited historical and projected financial information.

 

(f)            Business Examination.   Satisfactory examination by the Bank of
the Borrower’s business.

 

(g)           Additional Documents.   Such other certificates, financial
statements, schedules, resolutions, opinions of counsel and other documents
which are provided for hereunder or which the Bank shall require.

 

2.             Event of Default.   The Borrower hereby represents to the Bank
that no Event of Default or Unmatured Event of Default or Material Adverse
Effect has occurred or is continuing.

 

3.             Representations, Warranties and Covenants. The Borrower hereby
represents to the Bank that as of the date hereof, the representations,
warranties and covenants set forth in the Loan and Security Agreement, as
amended to date, are and shall be and remain true and correct in all material
respects (except that the financial covenants shall be deemed to refer to the
most recent financial statements of the Borrower delivered to the Bank) and the
Borrower is in full compliance with all other terms and conditions of the Loan
and Security Agreement.

 

4.             Good Standing.  The Borrower hereby represents to the Bank that
it is in good standing under the laws of the State of Delaware.  The Borrower
hereby further represents to the Bank that each of its Subsidiaries is in good
standing under the law of the state of its organization.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

This Amendment may be executed in counterpart, and by facsimile and by the
different parties on different counterpart signature pages, which taken
together, shall constitute one and the same Agreement.  This Amendment shall be
governed by internal laws of the State of Illinois.

 

Dated as of the date first written above.

 

 

 

PRIMORIS SERVICES CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/Pete Moerbeek

 

Name:

Pete Moerbeek

 

Title:

CFO

 

 

 

 

 

 

 

Agreed and accepted:

 

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

 

 

 

 

By:

/s/ John M. O’Connell

 

Name:

John M. O’Connell

 

Title:

Managing Director

 

--------------------------------------------------------------------------------